Name: Commission Regulation (EEC) No 3363/92 of 23 November 1992 introducing a corrective amount on the import of artichokes into the Community of Ten from Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 341 /6 Official Journal of the European Communities 24. 11 . 92 COMMISSION REGULATION (EEC) No 3363/92 of 23 November 1992 introducing a corrective amount on the import of artichokes into the Community of Ten from Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3709/89 of 4 December 1989 laying down general rules for imple ­ menting the Act of Accession of Spain and Portugal as regards the compensatory mechanism for imports of fruit and vegetables from Spain ('), and in particular Article 4 (2) thereof, Whereas Article 152 of the Act of Accession introduces from 1 January 1990 a compensatory mechanism for imports into the Community as constituted on 31 December 1985, hereinafter called 'the Community of Ten', of fruit and vegetables from Spain for which a reference price is fixed with regard to third countries ; Whereas Council Regulation (EEC) No 3709/89 lays down general rules for applying the said compensatory mechanism ; Whereas Commission Regulation (EEC) No 3820/90 (2), lays down detailed rules for applying the compensatory mechanism on imports of fruit and vegetables from Spain ; Whereas Commission Regulation (EEC) No 3139/92 of 30 January 1991 (3) fixed, for the 1992/93 marketing year, the Community offer price for artichokes applicable with regard to Spain ; Whereas, in the case of artichokes, the Spanish offer price as calculated in accordance with the provisions of Council Regulation (EEC) No 3709/89 has been, for five consecu ­ tive market days, alternately above and below the offer price and whereas two of these entry prices are at least ECU 0,6 below the offer price ; whereas a corrective amount equal to the difference between the Community offer price and the Spanish offer price must therefore be introduced for these products from Spain ; Whereas if the system is to operate normally the offer price of the Spanish product should be calculated on the following basis :  in the case of currencies the spot market rates for which are maintained in relationship to each other within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last subparagraph of Article 3 ( 1 ) of Council Regulation (EEC) No 1676/85 (4), as amended by Regulation (EEC) No 2205/90 0 ;  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent, HAS ADOPTED THIS REGULATION : Article 1 On import into the Community of Ten of artichokes CN code 0709 10 00 from Spain a corrective amount of ECU 6,28 per 100 kilograms net shall be levied. Article 2 This Regulation shall enter into force on 25 November 1992. It shall be valid until 30 November 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 1992. For the Commission Ray MAC SHARRY Member of the Commission 0) OJ No L 363, 13. 12. 1989, p. 3 . 0 OJ No L 366, 29. 12. 1990, p. 43. 0 OJ No L 313, 30. 10. 1992, p. 31 . ( «) OJ No L 164, 24. 6. 1985, p. 1 . O OJ No L 201 , 31 . 7. 1990, p. 9.